SEVENTH AMENDMENT TO THE
CONNECTICUT NATURAL GAS CORPORATION
OFFICERS RETIREMENT PLAN
TRUST AGREEMENT


This Agreement made as of the 25th day of April, 2000, by and between the
Connecticut Natural Gas Corporation, a Connecticut corporation with its
principal place of office in Hartford, Connecticut (hereinafter referred to as
the "Company"), and Fleet National Bank, a bank with trust powers having a
principal place of business in Hartford, Connecticut (hereinafter referred to as
the "Trustee"),


W I T N E S S E T H


WHEREAS, by Agreement dated January 9, 1989 (the "Agreement"), the Company and
The Connecticut Bank & Trust Company, N.A. entered into an Agreement entitled
"The Connecticut Natural Gas Corporation Officers Retirement Plan Trust
Agreement"; and

WHEREAS, Fleet National Bank has succeeded to the trust business of the
Connecticut Bank & Trust Company, N.A., and is currently serving as trustee; and

WHEREAS, the parties reserve the right to amend the Agreement in Article X,
Section 10.1 thereof, subject to the conditions set forth therein; and

WHEREAS, the Agreement has previously been amended six times; and

WHEREAS, the Company wishes to amend the Agreement in the particulars set forth
below;

NOW, THEREFORE, the Company and the Trustee agree as follows;

1. By deleting Section 5.2(n) of the Agreement, as heretofore amended, and
inserting in lieu thereof the following:

"(n) Notwithstanding the foregoing, in no event shall the Trustee invest in
shares of stock of the Company or any affiliate thereof."

IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be duly
executed and their respective corporate seals to be hereunto affixed as of the
date first shown above written.

ATTEST

CONNECTICUT NATURAL GAS CORPORATION


S/ Jeffrey A. Hall                       


By S/ Jean S. McCarthy                                          

 

Its Vice President Human Resources

ATTEST

FLEET NATIONAL BANK


S/ Helen M. Atwood                 


By S/ William B. Parent                                          

 

Its Vice President

STATE OF CONNECTICUT             )
                                                             ) ss HARTFORD
COUNTY OF HARTFORD               )


Personally appeared Jean McCarthy of Connecticut Natural Gas Corporation, signer
of the foregoing instrument and acknowledge the same to be his/her free act and
deed as such ___________________ and the free act and deed of said corporation
before me.

 

S/ Daisy Q. Mendez                              


Notary Public                                    
My commission expires: June 30, 2004





STATE OF CONNECTICUT           )
                                                           ) ss HARTFORD

COUNTY OF HARTFORD             )


Personally appeared William B. Parent of Fleet National Bank, signer of the
foregoing instrument and acknowledge the same to be his/her free act and deed as
such Vice President and the free act and deed of said corporation before me.



Frances A. Maslona                              
Notary Public                                    
My commission expires: April 30, 2004

 